Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
With regards to applicants statement that Jun fails to disclose, teach or suggest at ...an active power control system configured to: perform, ...  power allocation among the photovoltaic inverters responsive to operating data of the photovoltaic power plant meeting a preset condition for performing a secondary frequency modulation process, wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range.... the examiner respectfully disagrees with applicants statement. In fact adding a second controlling would not depart part from the scope and breath of the prior art without and inventive step nor novelty. Actually, in the prior art said features are known as presented by Huang and presented below. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (CN107026461) in view of Huang Virtual Inertia Based Control of Two-stage Photovoltaic Inverters for Frequency Regulation in Islanded Micro-grid.
Regarding claim 1, Jung teaches a photovoltaic power plant, comprising a photovoltaic power station comprises photovoltaic arrays and photovoltaic inverters, wherein the photovoltaic inverters are configured to convert direct-current electrical energy generated by the photovoltaic arrays into alternating-current electrical energy (see Fig. 1 and 2 : the power generating unit such as the PV inverter,); and
an active power control system is configured to perform, based on a power control automatic generation control  AGC command value, power allocation among the photovoltaic inverters responsive to operating data of the photovoltaic power plant meeting a preset condition for performing a secondary frequency modulation (see Fig. 1 & 2 ), and adjust active power outputted by the photovoltaic inverters based on the photovoltaic inverters' AGC command values of the photovoltaic inverters after the power 
However, Jun does not disclose process, wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range.
	However, Huang in the same filed teaches process, wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range (see Fig. 7 and Part E. Design for Primary and Secondary Frequency Regulation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jun with the teachings of Huang by having wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range in order to in order to provide simultaneously a relatively slow-response integral term acting on the PV output power reference.
Regarding claim 2, The combination teaches wherein the active power control system comprises a field-level controller configured to perform, based on the power control AGC command value, the power allocation among the photovoltaic inverters operating data of the photovoltaic power plant meeting the condition for performing the secondary frequency modulation process, and generate a corresponding power adjustment command for one or more of the photovoltaic inverters which meet a preset condition for command value adjustment after the power allocation (see … The stability Design for Primary and Secondary Frequency Regulation).
Regarding claim 11, The combination teaches wherein the field-level controller further comprises a power changing rate control apparatus configured to: when a primary frequency modulation process is performed on the photovoltaic power plant, adjust power of the photovoltaic power plant based on a predetermined first adjustment rate and a predetermined first adjustment step size, responsive to photovoltaic power plant meeting a latching superimposition operating condition of the primary frequency modulation process and the secondary frequency modulation process, and an increasing amount of active power at a grid-connection point of the photovoltaic power plant being greater than a lower limit threshold of the active power at the grid-connection point; and
adjust the power of the photovoltaic power plant based on a predetermined second adjustment rate and a predetermined second adjustment step size, responsive to total 
	Regarding claim 12 Jun teaches a method for controlling secondary frequency modulation process of a photovoltaic power plant (see Fig. 1 & 2), comprising:
monitoring operating data of the photovoltaic power plant (see Fig. 1 and 2 : the power generating unit such as the PV inverter,);
determining that the operating data of the photovoltaic power plant meets a preset condition for preforming the secondary frequency modulation;
performing, based on a power control AGC command value, power allocation among photovoltaic inverters in the photovoltaic power plant (see Fig. 1 & 2 ); and
adjusting, based on AGC command values of the photovoltaic inverter after the power allocation, active power outputted by the photovoltaic inverters (see Fig. 1 & 2 … quickly adjusts the active and reactive power of each power generation unit, maintains the power system transient stability, frequency stability, voltage stable…).
	However, Jun does not disclose wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range; performing, based on a power control automatic generation control (AGC) command value
	However, Huang in the same filed teaches wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range; performing, based on 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jun with the teachings of Huang by having the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range; performing, based on a power control automatic generation control (AGC) command value in order to provide simultaneously a relatively slow-response integral term acting on the PV output power reference.
Regarding claim 13 The combination teaches wherein performing, based on the power control AGC command value, the power allocation among the photovoltaic inverters comprises:
selecting, based on detected active power outputted by the photovoltaic inverters plant (see Fig. 1 and 2 : the power generating unit such as the PV inverter,), a corresponding allocation manner to perform the power allocation among non-benchmark members of the photovoltaic inverters; and
determining sequentially, based on the AGC command value of each of the non-benchmark members obtained after the power allocation, whether each of the non-benchmark members meets a preset condition for command value re-adjustment, and generating a power adjustment command to perform power adjustment on one of the non-benchmark members which meets the present condition for command value re-adjustment (see Fig. 1 & 2 … quickly adjusts the active and reactive power of each power 
Regarding claim 20, The combination teaches wherein adjusting, based on the AGC command values of the photovoltaic inverters after the power allocation, the active power outputted by the photovoltaic inverters comprises: when the primary frequency modulation process is performed on the photovoltaic power plant, adjusting power of the photovoltaic power plant based on a predetermined first adjustment rate and a predetermined first adjustment step size, responsive to photovoltaic power plant meeting a latching superimposition operating condition of the primary frequency modulation process and the secondary frequency modulation process and an increasing amount of active power at a grid-connection point of the photovoltaic power plant being greater than a lower limit threshold of the active power at the grid-connection point; and
adjusting the power of the photovoltaic power plant based on a predetermined second adjustment rate and a predetermined second adjustment step size, responsive to a total AGC command value of non-benchmarks members of the photovoltaic inverters being less than the lower limit threshold of the active power at the grid-connection point (see … The power coordination control device is connected to the booster station total ring network switch through the Ethernet port. At the same time, the booster station has a stability control system and a telecontrol system. The telecontrol system receives the power command or voltage command issued by the dispatching center and forwards it to the power coordination controller. The stability control system sends the power adjustment control device to the power coordination control device according to the stability control strategy when the power grid fails…).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-8 and 14-19 are allowed by virtue of dependency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             March 7, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836